DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication filed on 07/12/2021.  
The claims 1-20 have been canceled by the applicant.
The claims 21-38 have been newly added by the applicant.
Response to Arguments
Applicant's arguments with respect to claim(s) 21 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1, 2, 5, 10, 12-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN. Pub. 101299866) in view of Kasslin et al. (U.S. Pub. 20060218271) further in view of Ge et al. (U.S. Pub. 20180007516). 
 Regarding claim 21 Wu disclose a measurement method, comprising: after receiving, by a terminal device, a first measurement request from a device initiating a first measurement task para. 46, “the terminal receives and analyzes the measurement control signaling sent by the network side”, 
receiving, by the terminal device, a second measurement request from a device initiating a second measurement task para. 48-49, “The measurement target may refer to a set of cells at the same frequency or a set of cells belonging to the same access technology network, or may refer to a certain cell. Different measurement targets can have the same or different trigger events; for the cell whose measurement result reaches the trigger threshold, that is, that meets the trigger”; 
and performing, by the terminal device, the first measurement task in a first measurement gap, and skipping performing the second measurement task para. 56, “When the terminal measures the cell within the trigger time of the cell A, it only ; 
Wu do not specifically disclose when the first measurement task does not end. However Kasslin teach, para. 51, “Step S201: It is judged whether there are other cells that continue to be measured within the trigger time”. 
Wu and Kasslin do not specifically disclose wherein the first measurement task is a positioning measurement task Ge teach, para. 15, “the signal processing module is configured to detect the ID of the location service in said field, and in response to said detection to measure a property (i.e., to capture a measurement) of the received instance of said request message, for use in determining the location of the mobile device” and the second measurement task is a non-positioning measurement task. However Ge teach, para. 15, “However, in other possible implementations, the temporary sampling of the property per se may be an action that is being performed anyway, automatically by the node in response to receiving an instance of the request message regardless of the content of the ID field (e.g., a Wi-Fi client or access point would automatically sample the RSSI when it receives a probe request)”; Ge explains that the request message for measurements before and after of the need for the location calculation include measurements for other purposes (e.g. RSSI) that are non-positioning related task and occur after the request for the location of the mobile device.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kasslin and Ge in the system of Wu so the terminal could receive multiple measurement request from different nodes to obtain different parameters. The motivation for doing so would have been to ensure that all the measurements are accurate and identified by type of parameter needed to be measured.
Regarding claim 22 Wu and Kasslin do not specifically disclose, wherein the first measurement task is a measurement of reference signal arrival time difference (RSTD). However Ge teach, para. 15, “For instance, the measurement of the received instance of the request message may comprise a measurement of its received signal strength, its time of flight, and/or its angle of arrival”.
Wu, Kasslin and Ge are analogous because they pertain to the field of wireless communication and, more specifically, to managing measurement signals.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kasslin and Ge in the system of Wu so the location of the mobile terminal could be determine by the use of different parameters. The motivation for doing so would have been to accurately calculate the position of the mobile terminal within the network.
Regarding claim 23 Wu disclose, wherein the first measurement gap is configured for the terminal device to perform the first measurement task (para. 4, .
Regarding claim 24 Wu disclose, wherein before performing, by the terminal device, the first target measurement task in a first measurement gap, the method further comprises: 
requiring, by the terminal device, the device initiating the first measurement task to configure the first measurement gap (para. 65, The measurement control module is configured to, after receiving the notification from the trigger judgment module, notify the measurement execution module to continue measuring on the cell within the trigger time of the cell, and at the same time only measure the same measurement target as the cell”.
Regarding claim 25 Wu disclose, wherein before the performing, by the terminal device, the first measurement task in a first measurement gap, and skipping performing the second measurement task, the method further comprises: 
sending, by the terminal device, a first collision message to the first device initiating the first measurement task para. 12, “he measurement control module is configured to, after receiving the notification from the trigger judgment module, notify the measurement execution module to continue measuring the cell within the trigger time of the cell, and at the same time, only perform measurements on the same measurement target as the cell”. 
 wherein the first collision message indicates that the terminal device has received the second measurement request and the first collision message further comprises the priority of the second measurement task.  However Kasslin teach, para. 13, Fig. 5 “The STA will reply to the request with a measurement report frame shown in FIG. 4 with the category field set to 5. Measurement results are carried in measurement report fields of measurement report elements as shown in FIG. 5. Measurement report field contents depend on a measurement type that is indicated by a measurement type field”. Fig. 5 shows the architecture of a packet or report element format to the request that include multiple fields with fixed and variable that can transport any information needed to be reported or feedback to the requestor as per the protocol architecture used, e.g type of measurement, priority, time length etc. see also Figs. Fig. 12-15. 
Kasslin further teach, receiving, by the terminal device, a first measurement configuration message from the first device initiating the first measurement task para. 20, “checking a request frame from the AP whether it includes said trigger reporting enabler and conditions in a mobile station receiver; starting autonomous measurements and setting trigger conditions as per the received and decoded request frame in said station”, 
wherein the first measurement configuration message instructs the terminal device to perform the first measurement task in a first measurement gap and skip performing the second measurement task para. 20, “para. 22, “wherein the method comprises one or more steps for receiving a request having a reporting rule or ; and 
determining, by the terminal device, the first target measurement task based on the first measurement configuration message message para. 53, “FIG. 8a shows a Triggered QoS Metrics request frame generally indicated as 800. The triggered QoS Metrics request frame 800 includes, for example, a measurement type 850, and a measurement request 860. The field of the measurement type 850 contains information about a triggered QoS statistic. The field of the measurement request 860 may contain information to enable/disable triggered reporting conditions and to set trigger thresholds (i.e. thresholds for reporting)”.
Regarding claim 26 Wu disclose, wherein before the performing, by the terminal device, the first measurement task in a first measurement gap, and skipping performing the second measurement task, the method further comprises:
 determining, by the terminal device, a priority that is of the first measurement task and that is comprised in the first measurement request; determining, by the terminal device, a priority that is of the second measurement task and that is comprised in the second measurement request para. 20, “When the terminal performs measurement on the cell within the trigger time of the cell, it only performs measurement on other cells whose measurement target or frequency has a higher priority than the measurement target or frequency to which the cell belongs, as well as those with the cell”; and 
determining, by the terminal device, a measurement task with a higher priority as the first target measurement task based on the priority of the first measurement task and the priority of the second measurement task para. 41, “continue to determine whether the priority of the measurement target or frequency to which the cell belongs is higher than the priority of the measurement target or frequency to which the other cell belongs”.
Claim 27 recites an apparatus corresponding to the method of claim 21 and thus is rejected under the same reason set forth in the rejection of claim 21.
Regarding claims 28-32 and 34-38 the limitations of claims 28-32 and 34-38, respectively, are rejected in the same manner as analyzed above with respect to claims 22-26, respectively.
Claim 33 recites a computer–program product corresponding to the apparatus of claim 21 and thus is rejected under the same reason set forth in the rejection of claim 21.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.


Examiner, Art Unit 2471

	/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471